Citation Nr: 1011015	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-06 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) from October 16, 1997, 
to May 12, 2000.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from January 1965 to 
December 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

An October 2004 rating decision granted the Veteran service 
connection and a 100 percent rating for PTSD effective from 
May 12, 2000.  The Veteran appealed the effective date 
assigned for service connection.  The April 2006 rating 
decision on appeal assigned the Veteran an earlier effective 
date of October 16, 1997, for service connection, but 
assigned the Veteran only a 30 percent rating prior to May 
12, 2000.  The record indicates that the Veteran is satisfied 
with the October 16, 1997, effective date assigned for 
service connection (see March 7, 2007, conference report) but 
the Veteran has appealed the 30 percent rating assigned.  The 
Veteran maintains that he is entitled to a 100 percent rating 
for his PTSD from October 16, 1997.  Consequently, the claim 
for an initial rating in excess of 30 percent for PTSD from 
October 16, 1997, to May 12, 2000, is the only issue 
currently in appellate status before the Board.

On the March 2007 substantive appeal, the Veteran's attorney 
stated that the Veteran did not want a hearing with respect 
to his claim for a rating in excess of 30 percent for PTSD 
from October 16, 1997, to May 12, 2000.  In August 2008 a 
hearing was requested with regard to a proposal to sever 
service connection for PTSD.  In a February 2009 rating 
decision the RO determined that severance of service 
connection for PTSD was not appropriate.  There are no 
current outstanding requests for a hearing.  


FINDING OF FACT

Prior to May 12, 2000, the Veteran's PTSD did not result in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

Prior to May 12, 2000, the criteria for an initial rating in 
excess of 30 percent for PTSD were not met.  38 U.S.C.A. 
§ 1155 (2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).   

In this case the Veteran was provided VCAA notice regarding 
his claim for an increased initial rating by letter dated in 
August 2006.  Furthermore, this appeal arises from the 
Veteran's disagreement with the initial rating evaluation 
following the grant of service connection, the VCAA requires 
that the Secretary need only provide the Veteran with a 
generic notice after the initial claim for benefits has been 
filed and before the initial decision.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Generic notice 
provided in the rating decision and statement of the case 
(SOC) have already provided the claimant with the notice of 
the law applicable to the specific claim on appeal.  Wilson 
v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of records of 
pertinent medical treatment and providing the Veteran a 
medical examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

As to the duty to assist, the Board finds that all evidence 
necessary for equitable resolution of the issue on appeal has 
been obtained.  The Veteran VA medical records and his 
Arizona Department of Corrections medical records have been 
obtained.  In May 2008, the Veteran's attorney stated that 
the Veteran had no further evidence to submit.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.

The Veteran contends that the RO made a mistake by failing to 
assign a disability rating in excess of 30 percent for his 
PTSD from October 16, 1997, to May 12, 2000.  He maintains 
that he should be granted a 100 percent rating for his PTSD 
prior to May 12, 2000.  His attorney notes that a May 12, 
2000, examination report assigned him a GAF of 45, and that 
the examiner stated that the Veteran has not been able to 
function since Vietnam.  She pointed out that the Veteran's 
employment during that time period was only part-time or in a 
vocational program, not in a full-time substantial gainful 
activity.  She also asserted that the Veteran's alcoholism 
and PTSD were linked by a VA physician in a June 5, 2003, 
entry, and thus any social and occupational impairment from 
alcoholism must be considered.

Diagnostic Code 9411 provides that a 30 percent rating is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The Board finds that the preponderance of the evidence 
indicates that the Veteran's PTSD symptoms more nearly met 
the criteria of a 30 percent rating than that of a 50 percent 
rating from October 16, 1997, to May 12, 2000.  Although the 
Veteran's attorney has asserted that the Veteran's alcoholism 
during that time frame must be considered in rating the 
Veteran's PTSD, the Board notes that a May 2000 VA medical 
record reveals that the Veteran had been alcohol free since 
February 1997, during that entire time period under 
consideration.  With regard to the attorney's assertion that 
the May 12, 2000, VA medical examiner stated that the Veteran 
has not been able to function since Vietnam, a review of the 
May 12, 2000, VA medical examination report reveals that this 
is not what the examiner said.  The examiner actually said 
that the Veteran had functioned well before Vietnam and has 
not been able to function to that level since.  This 
statement only indicates that since Vietnam the Veteran has 
functioned less well, but does not indicate that the Veteran 
was unable to function to an extent greater than 30 percent 
from October 16, 1997, to May 12, 2000.  

The attorney is correct that during that time period the 
Veteran did not participate in full time employment.  The 
Board, however, does not find that this proves that the 
Veteran was unemployable due to PTSD during that time frame.  
The Board notes that the Veteran was incarcerated from 
October 30, 1997, to June 18, 1999.  The record does reveal 
that once the Veteran was released he participated in a 
compensated work training (CWT) program with the VA and that 
he did security and lawn work to pay for his rent and 
utilities.  The Veteran stated that because of his felony and 
prison time he had had a difficult time getting jobs.  The 
Board notes that the Veteran's lack of a full time job prior 
to May 12, 2000, was not shown by the evidence to be due to 
PTSD symptoms.  The Veteran himself attributed his job 
difficulties to his felony background.  Furthermore, an April 
2000 VA vocational rehabilitation specialist note indicates 
that the Veteran had been told of a number of job 
opportunities and he had not been interested in applying for 
any of them.

The Medical records from October 1997 to May 2000 to do not 
reveal that the Veteran's symptoms met the criteria for an 
initial rating in excess of 30 percent prior to May 12, 2000.  
The Veteran's prison records note that the Veteran's 
psychiatric disability included a borderline personality 
disorder.  Some of the records indicate that the Veteran had 
PTSD or that the Veteran had been treated for PTSD by VA.  
When seen in October 1998, the examiner noted that the 
Veteran claimed PTSD but there were no evident symptoms of 
PTSD.  He noted that the Veteran had a clear personality 
disorder.  In December 1998 it was noted that the Veteran was 
calm, coherent, well-groomed, and oriented.  A January 1999 
record notes that the Veteran had no need for mental health 
services.  In February 1999 the Veteran reported flashbacks 
of Vietnam.  It was noted that the Veteran was not depressed, 
he denied suicidal/homicidal ideation and his memory was 
intact.  

A March 2000 VA PTSD group therapy note indicates that the 
Veteran appeared to be doing fairly well.  

After reviewing all of the evidence, the Board finds that the 
Veteran's symptoms from October 16, 1997, to May 12, 2000, 
did not meet the criteria for a rating in excess of 30 
percent.  The VA treatment records and the prison medical 
records have not shown flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; or disturbances of 
motivation and mood.  

Accordingly, the Board concludes that the criteria for an 
initial rating in excess of 30 percent disabling for PTSD 
from October 16, 1997, to May 12, 2000, were not met.  The 
evidence does not raise a question that a higher rating was 
warranted during that time so as to warrant a "staged" 
rating due to significant change in the level of disability.  
See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

The Board has considered an extraschedular evaluation for the 
Veteran's PTSD under the provisions of 38 C.F.R. § 
3.321(b)(1) (2009).  The Board notes that in exceptional 
cases where evaluations provided by the rating schedule are 
found to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the Veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  The Veteran's PTSD, 
however, did not result in hospitalization or marked 
interference with employment from October 16, 1997 to May 12, 
2000.  Accordingly, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the Veteran's symptoms and 
disability level.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim and that an initial 
rating in excess of 30 percent for PTSD from October 16, 
1997, to May 12, 2000, is not warranted.



ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD from October 16, 1997, to May 12, 2000, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


